Exhibit 10.4
TERMINATION AND RELEASE AGREEMENT


This Termination and Release Agreement (the “Agreement”) is entered into as of
July 18, 2006 by and among Kathleen A. Jalbert (the “Executive”), Westbank
Corporation (“WBC”), a Massachusetts corporation, Westbank, a Massachusetts
chartered bank and trust company and a wholly-owned subsidiary of WBC, and
NewAlliance Bancshares, Inc. (“NewAlliance”), a Delaware corporation.


RECITALS:


WHEREAS, NewAlliance, NewAlliance Bank, WBC and Westbank are entering into an
Agreement and Plan of Merger, dated as of July 18, 2006 (the “Merger
Agreement”); and


WHEREAS, Section 7.5.7 of the Merger Agreement provides that NewAlliance, WBC,
Westbank and the Executive shall enter into this Agreement, which shall
terminate the change of control agreement between WBC, Westbank and the
Executive dated December 17, 2003 (the “Change of Control Agreement”) as of the
Effective Time of the Merger, and in lieu of any rights and payments under the
Change of Control Agreement, the Executive shall be entitled to the rights and
payments set forth herein;


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, WBC, Westbank and NewAlliance agree as follows:


1. Actions to be Taken in 2006.


(a) The Executive hereby agrees to take the following actions between the date
hereof and December 29, 2006, it being the intention of the parties hereto that
all of such actions shall be fully effective and consummated no later than
December 29, 2006 (or such other date as may be specified below):


(i) consent, to the extent any such consent is required by the Executive, to the
accelerated vesting as of the date the shareholders of WBC approve the Merger
Agreement of all unvested restricted stock awards granted to the Executive with
respect to the common stock of WBC, provided that any unvested restricted stock
awards scheduled to vest prior to such date shall vest on their originally
scheduled vesting date;


(ii) accept a lump sum cash payment from WBC or Westbank on December 22, 2006 in
the amount of $250,000 (with applicable withholding taxes to be subtracted from
such amount), representing a partial prepayment of the cash severance the
Executive is entitled to under Section 6(b) of the Change of Control Agreement;


(iii) accept on or before December 29, 2006 such prepayment, if any, of the
dollar amount specified in Section 2(a) below that may be mutually agreed to by
WBC and NewAlliance in order to avoid the potential reduction in payments under
Section 2(c) below; and


--------------------------------------------------------------------------------


(iv) cooperate with NewAlliance and WBC and take such other steps as may in good
faith be requested of the Executive by NewAlliance in order to avoid the
potential reduction in payments under Section 2(c) below.


(b) WBC shall take all steps necessary to accelerate as of the date the
shareholders of WBC approve the Merger Agreement the vesting of all of the
unvested restricted stock awards granted to the Executive, and WBC or Westbank
shall pay to the Executive on December 22, 2006 the amount specified in Section
1(a)(ii) above.


(c) In the event the above actions are taken but are insufficient to avoid the
potential reduction in payments under Section 2(c) below, then WBC or Westbank
shall prepay to the Executive on or before December 29, 2006 such portion of the
dollar amount specified in Section 2(a) below as shall be mutually agreed to by
WBC and NewAlliance (which agreement shall not be unreasonably withheld or
delayed).


2. Payments to Be Made as of the Effective Time of the Merger.


(a) As of the Effective Time of the Merger, provided the Executive is still
employed by WBC immediately prior to such date and provided that the Executive
and WBC have taken all of the actions required to be taken pursuant to Section 1
hereof, WBC or Westbank shall pay to the Executive a lump sum cash amount equal
to $97,576, subject to adjustment as set forth in Section 2(c) below (the
“Maximum Amount”), less applicable tax withholdings and less any portion thereof
that is prepaid in December 2006 pursuant to Sections 1(a)(iii) and 1(c) above.
In consideration of such payment and the other provisions of this Agreement, the
Executive, WBC, Westbank and NewAlliance hereby agree that the Change of Control
Agreement and the Executive’s employment with WBC shall be terminated without
any further action of any of the parties hereto, effective immediately prior to
the Effective Time of the Merger, except as set forth in Section 4 hereof. The
Executive agrees that the above payment shall be in complete satisfaction of all
of her rights to payments or benefits under the Change of Control Agreement,
except as set forth in Section 4 hereof.


(b) WBC and the Executive represent and warrant that the information with
respect to the Executive contained in Section 4.14.8 of the WBC Disclosure
Schedule to the Merger Agreement accurately reflects the Executive’s taxable
Form W-2 income for each of the four years ended December 31, 2005 and contains
a complete listing of all payments or benefits to the Executive that could be
deemed to be a parachute payment under Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”), based on the assumptions set forth in such
schedule.


(c) Each of the parties hereto agrees that if the actions specified in Section 1
above are taken as required, then based on Section 2(b) above the payments and
benefits to be provided to the Executive should not trigger any tax
reimbursement payments pursuant to Section 13 of the Change of Control
Agreement. In the event any of the actions specified in Section 1 above is not
taken as required, or if any of the representations in Section 2(b) is not
correct, and if such failure results in the Maximum Amount, either alone or
together with other payments and benefits which the Executive has the right to
receive from NewAlliance, WBC or Westbank, whether pursuant to this Agreement or
otherwise, being a “parachute payment” under Section
2

--------------------------------------------------------------------------------


280G of the Code, then the Maximum Amount payable by WBC or Westbank pursuant to
Section 2(a) hereof shall be reduced by the amount which is the minimum
necessary to result in no portion of the payment payable by WBC or Westbank
under Section 2(a) being non-deductible to WBC, Westbank or NewAlliance (or any
successors thereto) pursuant to Section 280G of the Code and subject to the
excise tax imposed under Section 4999 of the Code. If any of the payments or
benefits to be provided by WBC, Westbank or NewAlliance are subject to the
excise tax imposed by Section 4999 of the Code but are not required to be
reduced by this Section 2(c), then the indemnity under Section 13 of the Change
of Control Agreement (which section remains in full force and effect pursuant to
Section 4 of this Agreement) shall be provided to the Executive by NewAlliance;
provided, however, that if the amount of the indemnity is known as of the
Effective Time of the Merger, then such indemnity shall be provided by either
WBC or Westbank at the request of NewAlliance.


(d) As of the Business Day immediately prior to the Effective Date of the
Merger, provided the Executive is still employed by WBC immediately prior to
such date, WBC or Westbank shall pay to the Executive an additional lump sum
cash amount equal to $115,218, less applicable tax withholdings, in complete
satisfaction of all of the Executive’s rights to payments or benefits under the
Executive Supplemental Retirement Plan Agreement between the Executive and
Westbank (formerly Park West Bank and Trust Company) dated July 2, 2001 (the
“SERP Agreement”). In consideration of such payment, the parties hereto agree
that the SERP Agreement shall be terminated without any further action of any of
the parties hereto on or before the date of such payment in accordance with the
terms of the Merger Agreement.


(e) The parties hereto agree that the payments pursuant to Sections 1(a)(ii) and
(iii) above should not trigger any of the excise taxes or interest penalties
under Section 409A of the Code based on the current provisions of such section
and the proposed regulations issued under Section 409A of the Code. However, in
the event the final regulations issued under Section 409A are construed so as to
impose the excise tax and interest penalties specified under Section 409A of the
Code on any of the payments under Sections 1(a)(ii) or (iii) of this Agreement,
then NewAlliance shall provide a tax indemnification to the Executive so that
the Executive is in the same after-tax position she would have been in if the
excise tax and interest penalties under Section 409A of the Code had not been
imposed on such payments; provided, however, that if the amount of the indemnity
is known as of the Effective Time of the Merger, then such indemnity shall be
provided by either WBC or Westbank at the request of NewAlliance.


3. Payment of Fringe Benefits.


(a) NewAlliance agrees to provide the Executive with continued health, dental,
life and disability coverage, pursuant to either the policies currently offered
by WBC and Westbank or the policies to be offered by NewAlliance to the
Continuing Employees of WBC, until the earlier of thirty (30) calendar months
following the Effective Time of the Merger or the Executive’s commencement of
full-time employment with a new employer, subject to the terms and conditions of
such policies, with the Executive responsible for paying the same share of any
premiums, copayments or deductibles as if she was an employee and with the
disability and life insurance coverage subject to the maximum coverage limits in
the current policies of WBC or Westbank, except as set forth below in this
Section 3(a). The health and dental coverage shall include any dependents of the
Executive who are covered by WBC or Westbank as of the date of
3

--------------------------------------------------------------------------------


this Agreement and who remain covered by WBC or Westbank as of the Effective
Time of the Merger. In the event the Executive’s participation in any such plan
is barred, NewAlliance shall arrange to provide the Executive with benefits
substantially similar to those which the Executive would otherwise have received
under such plans from which her continued participation is barred or pay to the
Executive a cash amount equal to the amount NewAlliance would have paid for such
coverage if the Executive was still an employee. In addition, notwithstanding
the foregoing, if the provision of any of the benefits covered by this Section
3(a) would trigger the 20% tax and interest penalties under Section 409A of the
Code either due to the nature of such benefit or the length of time it is being
provided, then the benefit(s) that would trigger such tax and interest penalties
due to the nature of the benefit shall not be provided at all and the benefit(s)
that would trigger the tax and interest penalties if provided beyond the
“limited period of time” set forth in the regulations under Section 409A shall
not be provided beyond such limited period of time (collectively, the “Excluded
Benefits”), and in lieu of the Excluded Benefits NewAlliance shall pay to the
Executive, in a lump sum within 30 days following termination of employment or
within 30 days after such determination should it occur after termination of
employment, a cash amount equal to the amount NewAlliance would have paid for
such Excluded Benefits in the absence of Section 409A of the Code.


(b) In calculating the value of the benefits to be provided pursuant to Section
3(a) above, the parties agree to assume that the premiums in effect as of August
31, 2006 will increase by 15% per year to cover anticipated premium increases
over the 30 month period specified in Section 3(a) above.


4. Releases. Upon payment of the amounts set forth in Section 2(a) hereof (as
such amount may be adjusted pursuant to Section 2(c) hereof) and in Section 2(d)
hereof, the Executive, for herself and for her heirs, successors and assigns,
does hereby release completely and forever discharge WBC, Westbank and their
successors from any obligation under the Change of Control Agreement, except for
the provisions of Section 13 of the Change of Control Agreement which shall
remain in full force and effect, and under the SERP Agreement. The obligations
of NewAlliance to provide benefits pursuant to Section 3 above shall continue
for the period specified therein. This Agreement shall not release WBC, Westbank
or NewAlliance from any of the following: (a) obligations to pay to the
Executive wages earned up to the Effective Time of the Merger; (b) the payment
of any of the Executive’s vested benefits, or honoring any of the Executive’s
rights, under the WBC Employee Plans, excluding any bonus plans, employment
agreement, change of control agreement or other severance agreement or plan, (c)
the payment of the Merger Consideration with respect to the Executive’s common
stock of WBC or stock options or restricted stock awards with respect to the
common stock of WBC, or (d) the obligations of NewAlliance under Section 7.6 of
the Merger Agreement.


5. General.


(a) Heirs, Successors and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors and assigns.


(b) Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified or discharged only by an
4

--------------------------------------------------------------------------------


instrument in writing signed by each of the parties hereto. In the event the
Internal Revenue Service issues final regulations under Section 409A of the Code
prior to the Effective Time of the Merger and such regulations are deemed to
result in the imposition of the excise taxes and/or interest penalties under
Section 409A of the Code on any of the payments or benefits to be provided under
this Agreement, then the parties hereto agree to negotiate in good faith an
amendment to this Agreement to avoid such excise taxes and/or interest penalties
to the extent possible, provided that the amounts payable to the Executive under
Sections 1, 2(a) and 2(d) of this Agreement shall not be delayed beyond the
Effective Time of the Merger or reduced in the aggregate.


(c) Withholdings. WBC, Westbank and NewAlliance may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as may
be required to be withheld pursuant to applicable law or regulation.


(d) Governing Law. This Agreement shall be construed, enforced and interpreted
in accordance with and governed by the laws of the State of Connecticut, without
reference to its principles of conflicts of law, except to the extent that
federal law shall be deemed to preempt such state laws.


(e) Defined Terms. Any capitalized terms not defined in this Agreement shall
have as their meaning the definitions contained in the Merger Agreement.


(f) Voluntary Action and Waiver. The Executive acknowledges that by her free and
voluntary act of signing below, the Executive agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Executive acknowledges
that she has been advised to consult with an attorney prior to executing this
Agreement.


(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


6. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason, this Agreement shall be deemed null and void with
respect to all actions not yet taken pursuant to this Agreement.


[Signature page follows]

 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, NewAlliance, WBC and Westbank have each caused this
Agreement to be executed by their duly authorized officers, and the Executive
has signed this Agreement, effective as of the date first above written.


WITNESS:
EXECUTIVE:
       
/s/ Robert J. Perlak
/s/ Kathleen A. Jalbert 
Name: Robert J. Perlak
Name: Kathleen A. Jalbert
           
ATTEST:
WESTBANK CORPORATION
           
/s/ Robert J. Perlak
By:  /s/ Donald R. Chase
Name: Robert J. Perlak
Name: Donald R. Chase
 
Title: President and Chief Executive Officer
       
ATTEST:
WESTBANK
           
/s/ Robert J. Perlak
By:  /s/ Donald R. Chase
Name: Robert J. Perlak
Name: Donald R. Chase
 
Title: President and Chief Executive Officer
       
ATTEST:
NEWALLIANCE BANCSHARES, INC.
           
/s/ Brian Arsenault
By:  /s/ Merrill B. Blanksteen
Name: Brian Arsenault
Name: Merrill B. Blanksteen
 
Title:   Executive Vice President and Chief
 
Financial Officer

 
6

--------------------------------------------------------------------------------


 